Citation Nr: 1022308	
Decision Date: 06/16/10    Archive Date: 06/24/10

DOCKET NO.  07-13 052	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to waiver of the recovery of overpayment of VA 
disability compensation in the amount of $9,587.60, to 
include the preliminary issue of the validity of the debt.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Simone C. Krembs, Counsel


INTRODUCTION

The Veteran served on active duty from December 1963 to 
October 1967.
This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2005 decision of a Department of Veterans 
Affairs (VA) Regional Office (RO) that reduced the Veteran's 
compensation benefits due to his incarceration for a felony, 
effective January 19, 2005, creating an overpayment of 
$9,587.60.  In a September 2006 decision, the Veteran's 
request for a waiver of the overpayment was denied.  

A portion of the assessed indebtedness in question has been 
recouped.  Nevertheless, in accordance with Franklin v. 
Brown, 5 Vet. App. 190 (1993), the Board must consider the 
entire amount calculated, plus interest.

In July 2005, the Veteran expressed disagreement with a 
proposed increase in the apportionment of his VA benefits for 
his daughter payable through her guardian.  The increase was 
not carried out; hence, this issue is not on appeal.


REMAND

The RO has denied the Veteran's waiver request because it was 
not received within 180 days of the notice of overpayment and 
indebtedness.  See 38 U.S.C.A. § 3102 (West 2002); 38 C.F.R. 
§ 1.1965(a) (2009).

A June 2005 decision reduced the Veteran's compensation 
benefits due to his incarceration for a felony, effective 
January 19, 2005.  He was notified at his prison address that 
due to the retroactive reduction of his benefits, it was 
possible that he may have been paid too much.  He was 
informed that he would be notified of any overpayment in the 
event that it was determined that he had been paid too much.  

Later in June 2005, the Veteran acknowledged receipt of the 
June 2005 notice letter.  He attached copies of bills and 
checks showing that he was using an address in Danville, 
Virginia.

On June 30, 2005, VA's Debt Management Center sent the 
Veteran notice that he had been paid $9,587.60 more than he 
was entitled to receive.  The letter told him that he could 
request a waiver of the collection of the overpayment the 
letter referred him to an "enclosed document entitled, 
Notice of Rights and Obligations".  The letter notifying the 
Veteran of the overpayment was sent to the Danville address, 
as opposed to the prison at which the Veteran was 
incarcerated.

The "Notice of Rights and Obligations" is not located in 
the claims folder, and the Board has been unable to locate a 
copy of its contents.  The record does not contain any other 
document telling the Veteran that he had 180 to apply for 
waiver of the indebtedness.  

In July 2006 the Veteran sent a letter to the RO 
acknowledging that his benefits had been reduced to the 10 
percent rate due to his incarceration and that because of the 
overpayment he had received no benefits for the past two 
years.  He asked for an accounting.  He asked that if the 
overpayment had not been repaid in full, only 50 percent of 
his 10 percent benefit be applied to the repayment and the 
other half be sent to the Veteran at the Danville address.

In August 2006, the RO sent the Veteran an accounting at his 
Danville address.  In September 2006, the Veteran appears to 
have responded by submitting a financial status report, which 
the RO construed as a request for waiver of the overpayment.  

It thus appears that the Veteran was receiving mail sent to 
the Danville address.  It is not apparent that he was advised 
of the time limit for requesting a waiver.  A claim remains 
pending if the Secretary fails to act on it or fails to 
provide the claimant with information or material critical to 
an appeal.  See AG v. Peake, 536 F.3d 1306, 1308-09 (Fed.Cir 
.2008) (holding that RO decision never became final because 
of VA's failure to notify claimant of his right to appeal as 
required by 38 U.S.C.A. § 5104(a) (West 2002)).  The time 
limit for filing a waiver request would be critical to the 
Veteran's claim.

Accordingly, this case is remanded for the following:

1.  The agency of original jurisdiction 
(AOJ) should obtain a copy of the 
"Notice of Rights and Obligations" that 
was reportedly sent to the Veteran with 
the notice of the June 2005, notice of 
overpayment.

2.  If the notice cannot be located or it 
does not inform the Veteran of the time 
limit for submitting a request for 
waiver, the AOJ should adjudicate the 
Veteran's request for waiver on its 
merits.

3.  If the Benefit sought on appeal 
remains denied, the AOJ should issue a 
supplemental statement of the case, 
before returning the case to the Board, 
if otherwise in order.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).




